Citation Nr: 1610420	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-34 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:	Helen L. Hall, Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. He died in August 2008. The appellant seeks entitlement to VA benefits as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination of the Regional Office (RO), mailed to the appellant in June 2009, which denied entitlement to certain VA death benefits because the appellant was not recognized as the deceased Veteran's surviving spouse.

In February 2014, the appellant testified at a Board hearing via video conference before an Acting Veterans Law Judge. However, during the pendency of the appeal, the Acting Veterans Law Judge retired. As such, the appellant was notified in a December 2015 letter that she was entitled to another hearing before the Board. See 38 C.F.R. § 20.707 (2016). As the appellant, in a February 2016 response, indicated that she wishes an additional hearing, a remand to afford her such is required. 

The Board, in a June 2014 decision, denied the appellant's claim. The appellant appealed to the United States Court of Appeals for Veterans Claims (Court). In an October 2015 Order, the Court granted an October 2015 Joint Motion for Remand (JMR) and vacated the Board's decision. This matter was remanded to the Board for readjudication in accordance with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.
REMAND

The parties to the October 2015 JMR agreed that the Veteran's VA treatment records indicating that he had been prescribed medications from 2000 to 2002 were within VA's possession such that they should have been considered by the Board in its June 2014 decision that denied the appellant's claim. The appellant submitted the pertinent VA treatment records herself and such have been associated with the claims file. See Bell v. Derwinski, 2 Vet. App. 611 (1992). On remand, the AOJ, in its Supplemental Statement of the Case (SSOC), should consider the Veteran's VA prescription medication history, specifically the record of such submitted by the appellant indicating that the Veteran was prescribed medication from 2000 to 2002.

Also, the parties agreed that there exist outstanding VA treatment records relevant to the present claim. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Specifically, the parties noted that a VA treatment record indicated that the Veteran had been seen by "Fairfield PT" from July 16, 2001, to February 22, 2002, however, review of the claims file revealed that the earliest treatment records from Fairfield PT were dated in January 2002. On remand, the AOJ should obtain and associate with the claims file the Veteran's Fairfield PT treatment records dated from July 2001 to January 2002. 

Finally, as noted above, the appellant elected to be heard by the Board again via video conference. On remand, the AOJ should schedule the appellant for such.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in Sacramento, California, reflecting Fairfield PT treatment, physical therapy received at the Outpatient Clinic in Fairfield, California, dated from July 2001 to January 2002. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the appellant must be duly notified and provided an opportunity to submit such records.

2. Then, schedule the appellant for a video conference hearing before a Veterans Law Judge. The appellant and her attorney should be provided written confirmation of the location, date, and time of her video conference hearing and a copy of such should be associated with the claims file.

3. After ensuring any other necessary development has been completed; readjudicate the appellant's claim. If any action remains adverse to the appellant, provide her and her attorney with a SSOC and allow them an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).






(Continued on the next page)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




